Exhibit 10.1

NONQUALIFIED STOCK OPTION AGREEMENT

 

GRANTED TO:                                          DATE OF GRANT:   
                                      GRANTED PURSUANT TO:    General Cable
Corporation 2005 Stock Incentive Plan NUMBER OF UNDERLYING SHARES:   
                 EXERCISE PRICE:    $               VESTING SCHEDULE:    1/3rd
vested on 1st anniversary of date of grant,    1/3rd on 2nd anniversary of date
of grant, and    1/3rd on 3rd anniversary of date of grant

1. This Nonqualified Stock Option Agreement (the “Agreement”) is made and
entered into as of             (the “Date of Grant”) between General Cable
Corporation, a Delaware corporation (the “Company”), and             , as a
participant (the “Participant”) in the General Cable Corporation 2005 Stock
Incentive Plan (the “Plan”), a copy of which is enclosed herewith. Capitalized
terms not defined herein shall have the meanings ascribed thereto in the Plan.
It is the intent of the Company and the Participant that the Option (as defined
in Paragraph 2 below) will not qualify as an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended from time to time.

2. The Participant is granted an option to purchase             shares of the
Common Stock of the Company (the “Option”). The Option is granted as provided
for under the Plan and is subject to the terms and conditions set forth in the
Plan and this Agreement. The Option granted hereunder is a matter of separate
inducement and is not in lieu of salary or other compensation for the services
of a Participant who is an employee of the Company or any of its Subsidiaries.

3. The Option’s exercise price is $        per share (the “Exercise Price”).

4. The Option shall become exercisable according to the vesting schedule set
forth above, specifically, the grant will vest 1/3rd on             , 1/3rd on
            , and 1/3rd on             , unless the Option otherwise becomes
exercisable pursuant to Section 14 of the Plan. The Option shall remain
exercisable, subject to Paragraph 5 below, until (i) an expiration date
resulting from the termination of the Participant’s employment in accordance
with Section 14 of the Plan or Paragraph 6 below, or (ii) a date established by
the Committee within 60 days upon the occurrence of the Change in Control of the
Company in accordance with Section 13(a) or 13(c) of the Plan. For purposes of
this Agreement and Section 14 of the Plan, “disability” shall mean the
Participant is, by reason of a mental or physical impairment, eligible to
receive long-term disability benefits under the applicable long-term disability
plan of the Company.

5. The Option, unless sooner terminated or exercised in full, shall expire on
the tenth anniversary of the Date of Grant and, notwithstanding anything herein
to the contrary, no portion of the Option may be exercised after such date.



--------------------------------------------------------------------------------

6. Notwithstanding Section 14 of the Plan, in the event of the termination of
the Participant’s employment on account of Retirement (as defined below), the
exercisable portion of the Option held by the Participant on the date of the
Participant’s Retirement shall remain exercisable until the earlier of (i) the
end of the three-year period following the date of the Participant’s Retirement,
or (ii) the date on which the Option would otherwise expire pursuant to
Paragraph 5 above (or, if earlier, the date described in Paragraph 4(ii) above).
The portion of the Option that is not exercisable at the termination date shall
be forfeited. Retirement shall mean termination of employment (other than for
Cause, as defined in the Plan) after the Participant has attained age 62 and has
completed ten years of service with the Company and its Subsidiaries.

7. During the Participant’s lifetime, the Option shall not be subject in any
manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
other transfer and shall be exercisable only by the Participant. Upon the death
of the Participant, (i) the Option shall be exercisable only by the executor or
administrator of the estate of the deceased Participant or the person or persons
to whom the deceased Participant’s rights with respect to the Option shall pass
by will or the laws of descent and distribution and (ii) the Option shall be
exercisable in accordance with Section 14 of the Plan.

8. The Participant may exercise the Option regardless of whether any other
option that the Participant has been granted by the Company remains unexercised.
In no event may the Participant exercise the Option for a fraction of a share or
for the lesser of 100 shares or the remaining exercisable shares.

9. Any notice of exercise of the Option shall be in writing addressed to the
Corporate Secretary of the Company at the principal place of business of the
Company, specifying the Option being exercised and the number of shares to be
purchased. The Option’s Exercise Price shall be paid by the Participant on the
date the Option is exercised in accordance with Section 6(c) of the Plan. Any
shares of Common Stock delivered in payment of the Exercise Price shall be
valued at their Fair Market Value on the date the Option is exercised.

10. By his or her acceptance of this Agreement, the Participant agrees to
reimburse the Company for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company with respect to the issuance or
disposition of the shares subject to the Option. In lieu thereof, the Company
shall have the right to withhold the amount of such taxes from any other sums
due or to become due from the Company or a Subsidiary, as the case may be, to
the Participant. The Company may, in its discretion, hold the stock certificate
or certificates to which the Participant is entitled upon the exercise of the
Option as security for the payment of such withholding tax liability, until cash
sufficient to pay that liability has been accumulated. In addition, at any time
that the Company becomes subject to a withholding obligation under applicable
law with respect to the exercise of the Option (the “Tax Date”), except as set
forth below, a holder of the Option may elect to satisfy, in whole or in part,
the holder’s related personal tax liabilities (an “Election”) by (a) directing
the Company to withhold from shares issuable in the related exercise either a
specified number of shares or shares having a specified value (in each case not
in excess of the minimum required tax withholding amount), (b) tendering shares
previously issued pursuant to the exercise of an Award or other shares of the
Company’s Common Stock owned by the holder or (c) combining any or all of the
foregoing Elections in any fashion. An Election shall be irrevocable. The
withheld shares and other shares of Common Stock tendered in payment shall be
valued at their Fair Market Value on the Tax Date. The Committee may disapprove
of any Election, suspend or terminate the right to make Elections or provide
that the right to make Elections shall not apply to particular shares or
exercises. The Committee may impose any additional conditions or restrictions on
the right to make an Election as it shall deem appropriate, including any
limitations necessary to comply with Section 16 of the Exchange Act.

11. The Participant shall not have any of the rights of a shareholder with
respect to the shares of Common Stock underlying the Option until the Option is
exercised and the Participant receives such shares.

12. The Participant covenants and agrees with the Company that if, at the time
of exercise of the Option, there does not exist a Registration Statement on an
appropriate form under the Securities Act of 1933, as amended (the “Act”), which
Registration Statement shall have become effective and shall include a
prospectus that

 

- 2 -



--------------------------------------------------------------------------------

is current with respect to the shares subject to the Option, (i) that he or she
is purchasing the shares for his or her own account and not with a view to the
resale or distribution thereof, (ii) that any subsequent offer for sale or sale
of any such shares shall be made either pursuant to (x) a Registration Statement
on an appropriate form under the Act, which Registration Statement shall have
become effective and shall be current with respect to the shares being offered
and sold, or (y) a specific exemption from the registration requirements of the
Act, but in claiming such exemption, the Participant shall, prior to any offer
for sale or sale of such shares, obtain a favorable written opinion from counsel
for or approved by the Company as to the applicability of such exemption and
(iii) that the Participant agrees that the certificate or certificates
evidencing such shares shall bear a legend to the effect of the foregoing.

13. The Option granted in this Agreement and any underlying shares or value
received will be subject to all applicable clawback or compensation recovery
policies adopted by the Company’s Board of Directors, as may be adopted or
amended at the sole discretion of the Company’s Board of Directors.

14. This Agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions.

15. This Agreement is not a contract of employment, as applicable, and the terms
of the Participant’s employment shall not be affected hereby or by any agreement
referred to herein except to the extent specifically so provided herein or
therein. Nothing herein shall be construed to impose any obligation on the
Company to continue the employment of a Participant who is employed by the
Company or any of its Subsidiaries, and it shall not impose any obligation on
the Participant’s part to remain in the employ of the Company or any of its
Subsidiaries. This Agreement shall be governed by and construed in accord with
the laws of the Commonwealth of Kentucky, excluding principles of conflicts of
law.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.

 

GENERAL CABLE CORPORATION Robert J. Siverd Executive Vice President, General
Counsel and Secretary

I hereby accept the award of the Option described in this Agreement, and I agree
to be bound by the terms of the Plan and this Agreement. I hereby agree that all
of the decisions and determinations of the Committee with respect to the Option
shall be final and binding.

 

By:  

 

     Date:  

 

  [Participant]       

 

- 3 -